Case 1:18-cv-11508-AJN-RWL Document 7 Filed 12/11/18 Page 1 of 2

JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the

United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
ISA-ABDUL KARIM

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER

DEFENDANTS

CORRECTION OFFICER DAYNE BALL; CAPTAIN KATIA LEON:
CORRECTION OFFICER APONTE who was assigned to “Mod 10” in the
Anna M Kroes Center an ar arnund Januar: 20 90418 and CORRECTION

ATTORNEYS (IF KNOWN)

Stoll, Glickman & Bellina, LLP, 5030 Broadway, Ste. 652, New York, NY

10034, 718-852-3710

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

42 USC Section 1983, prisoner condition of confinement

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No Clyes[4]

If yes, was this case Vol.["] Invol. [~] Dismissed. No[7] Yes ["] if yes, give date

No [x]

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

CONTRACT

INSURANCE
MARINE

MILLER ACT
NEGOTIABLE
INSTRUMENT
RECOVERY OF
OVERPAYMENT &
ENFORCEMENT
OF JUDGMENT
MEDICARE ACT
RECOVERY OF
DEFAULTED
STUDENT LOANS
(EXCL VETERANS
RECOVERY OF
OVERPAYMENT
OF VETERAN'S
BENEFITS
STOCKHOLDERS
SUITS

OTHER
CONTRACT
CONTRACT
PRODUCT
LIABILITY

{ ] 196 FRANCHISE

{ ] 160
{ ] 190

[ ] 195

REAL PROPERTY

{ } 210 LAND
CONDEMNATION

{ } 220 FORECLOSURE

{ } 230 RENT LEASE &
EJECTMENT

[ }240 TORTS TO LAND

[ } 245 TORT PRODUCT
LIABILITY

[ ] 290 ALL OTHER

REAL PROPERTY

TORTS

PERSONAL INJURY

{ ] 310 AIRPLANE

[ ] $15 AIRPLANE PRODUCT
LIABILITY

{ ] 320 ASSAULT, LIBEL &
SLANDER

[| ]330 FEDERAL
EMPLOYERS'
LIABILITY

{ ] 340 MARINE

[ 1345 MARINE PRODUCT

LIABILITY

{ ]350 MOTOR VEHICLE

{ ]355 MOTOR VEHICLE
PRODUCT LIABILITY

{ ]360 OTHER PERSONAL
INJURY

[ } 362 PERSONAL INJURY -
MED MALPRACTICE

ACTIONS UNDER STATUTES

CIVIL RIGHTS

{ ]440 OTHER CIVIL RIGHTS
(Non-Prisoner)

{ ]444 VOTING

{ }442 EMPLOYMENT

[ ]443 HOUSING/
ACCOMMODATIONS

[ ]445 AMERICANS WITH
DISABILITIES -
EMPLOYMENT

[1446 AMERICANS WITH
DISABILITIES -OTHER

{ ]448 EDUCATION

Check if demanded in complaint:

LJ

DEMAND $_

UNDER F.R.C.P. 23

CHECK IF THIS IS ACLASS ACTION

OTHER

Check YES only if demanded in complaint

JURY DEMAND: El YE

Ss oO

Yes C]
NATURE OF SUIT

ACTIONS UNDER STATUTES

PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY
[ 367 HEAL THCARE/
PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL
INJURY/PRODUCT LIABILITY 28 USC 158
SEIZURE OF PROPERTY
[ ] 365 PERSONAL INJURY 21 USC Bat [ 1423 WITHDRAWAL
PRODUCT LIABILITY 1) 699 OTHER 28 USC 157
[ ] 368 ASBESTOS PERSONAL
INJURY PRODUCT
LIABILITY PROPERTY RIGHTS
PERSONAL PROPERTY [ 1820 COPYRIGHTS
[ 1830 PATENT
[ }370 OTHER FRAUD :
E1371 TRUTH IN LENDING [ 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION
[ ] 840 TRADEMARK
SOCIAL SECURITY
[ ]380 OTHER PERSONAL —_ LABOR [ } 864 HIA (139511)
PROPERTY DAMAGE [ ]862 BLACK LUNG (923)
[ 1385PROPERTY DAMAGE —_[ ] 710 FAIRLABOR [ ] 863 DIWC/OIWW (405(q))
PRODUCT LIABILITY STANDARDS ACT _[ } 864 SSID TITLE XVI
[ ]720 LABOR/MGMT [ ] 865 RSI (405(g))
PRISONER PETITIONS RELATIONS

{ } 463 ALIEN DETAINEE
[ ]510 MOTIONS TO
VACATE SENTENCE

[ } 740 RAILWAY LABOR ACT

{] 751 FAMILY MEDICAL
LEAVE ACT (FMLA)

FEDERAL TAX SUITS

28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
{ ] $30 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant)
[ ]535 DEATH PENALTY LITIGATION [ ] 874 IRS-THIRD PARTY
{ ]540 MANDAMUS & OTHER = [ ] 791 EMPL RET INC 26 USC 7609

SECURITY ACT (ERISA)

IMMIGRATION
PRISONER CIVIL RIGHTS
{ ] 462 NATURALIZATION

{ ] 550 CIVIL RIGHTS APPLICATION
fe] 555 PRISON CONDITION { ] 465 OTHER IMMIGRATION
[ } 560 CIVIL DETAINEE ACTIONS

CONDITIONS OF CONFINEMENT

& Case No.

Judge Previously Assigned

OTHER STATUTES
[ 1375 FALSE CLAIMS
{ ] 376 QULTAM

{ ]400 STATE
REAPPORTIONMENT

[| ] 410 ANTITRUST

[ ]430 BANKS & BANKING

[ ] 450 COMMERCE

[ ] 460 DEPORTATION

{ ] 470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[| ]480 CONSUMER CREDIT

[ ]490 CABLE/SATELLITE TV

[ ] 850 SECURITIES’
COMMODITIES!
EXCHANGE

{ ] 890 OTHER STATUTORY
ACTIONS
{ ] 891 AGRICULTURAL ACTS

[ ] 893 ENVIRONMENTAL
MATTERS
{ ] 895 FREEDOM OF
INFORMATION ACT
{ ] 896 ARBITRATION
{ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

{ |} 950 CONSTITUTICNALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form |H-32).
Case 1:18-cv-11508-AJN-RWL Document 7 Filed 12/11/18 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[%] 1 original [] 2 Removed from []3 Remanded [_] 4 Reinstated or [_] 5 Transferred from ((] 6 Multiistrict [7 PP salto District
Proceeding State Court from Reopened (Specify District) canton fautstrate |
Appellate (Transferred) Magistrate Judge

LC] a. allparties represented = Court
([]8 Multidistrict Litigation (Direct File)
[_] b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
C]1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [3] 3 FEDERAL QUESTION (4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE {]1 (}1 CITIZEN OR SUBJECT OF A {13f13 INCORPORATED and PRINCIPAL PLACE [{}]5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [(]2 []2 INCORPORATED or PRINCIPAL PLACE []4[ ]4 FOREIGN NATION []6 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Isa-Abdul Karim

625 W. 140th St.

New York, NY

New York County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DIEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

Unknown all defendants

COURTHOUSE ASSIGNMENT
i hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: ~=[_] WHITE PLAINS [x] MANHATTAN

    

DATE , . ADMITTED TO PRACTICE IN THIS DISTRICT
12/11/18 GNATURE OF ATTORNEY OF RECORD [] NO
if Bm [sq YES (DATE ADMITTED Mo.03 Yr. 1996)
RECEIPT # “AP Attorney Bar Code #
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

Save

   
